                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              October 18, 2019
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

JAIME SANCHEZ, et al,                      §
                                           §
        Plaintiffs,                        §
VS.                                        §   CIVIL ACTION NO. 2:18-CV-306
                                           §
M-I, LLC,                                  §
                                           §
        Defendant.                         §

        ORDER DENYING MOTION FOR INTERLOCUTORY APPEAL

      Before the Court is Defendant’s Motion for Interlocutory Appeal (D.E. 170) and

Plaintiffs’ response (D.E. 190). After due consideration, the Court DENIES the motion.

      ORDERED this 18th day of October, 2019.

                                            ___________________________________
                                                 NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




1/1
